                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
UNITED STATES DISTRICT COURT                                                  DATE FILED: 01/13/2020
SOUTHERN DISTRICT OF NEW YORK


 CONOCOPHILLIPS GULF OF PARIA B.V.,

                    Petitioner,                     Case No. 19-cv-07304

                    v.

 CORPORACIÓN VENEZOLANA DEL
 PETRÓLEO, S.A., and PETRÓLEOS DE
 VENEZUELA, S.A.,

                    Respondents.


           XXXXXXXXXXXX
           [PROPOSED] ORDER AUTHORIZING ALTERNATIVE SERVICE

        Petitioner ConocoPhillips Gulf of Paria B.V. moved for an order, under Federal Rule of
Civil Procedure 4(f)(3) and 28 U.S.C. § 1608(b)(3), authorizing service of the petition and related
documents (the “Petition”) on Respondents Corporación Venezolana del Petróleo, S.A. (“CVP”)
and Petróleos de Venezuela, S.A. (“PDVSA”) by electronic mail and overnight courier or certified
mail to PDVSA’s lawyers and representatives.

    Having reviewed Petitioner’s motion and the accompanying materials, the motion is
GRANTED and it is hereby ORDERED that:

           1. Petitioner is authorized to serve Respondents by electronic mail to the following
              persons, at the following electronic mail addresses, and by Federal Express,
              signature required or by certified mail, return receipt requested, at the following
              physical addresses:

                   a. Joseph D. Pizzurro, Curtis, Mallet-Prevost, Colt & Mosle LLP, 101 Park
                      Avenue, New York, New York 10178, jpizzurro@curtis.com;

                   b. George Kahale III, Curtis, Mallet-Prevost, Colt & Mosle LLP, 101 Park
                      Avenue, New York, New York 10178, gkahale@curtis.com;

                   c. Robin Lacey Muir, Hogan Lovells US LLP, 390 Madison Avenue, New
                      York, New York 10017, robin.muir@hoganlovells.com;

                   d. Dennis H. Tracey, III, Hogan Lovells US LLP, 390 Madison Avenue, New
                      York, New York 10017, dennis.tracey@hoganlovells.com;

                   e. James Robert Bliss, Paul Hastings LLP, 200 Park Avenue, New York, New
                      York 10166, jamesbliss@paulhastings.com;
              f. James B. Worthington, Paul Hastings LLP, 200 Park Avenue, New York,
                 New York 10166, jamesworthington@paulhastings.com;

              g. Kurt W. Hansson, Paul Hastings LLP, 200 Park Avenue, New York, New
                 York 10166, kurthansson@paulhastings.com;

              h. Luis Pacheco, Chairman of the ad-hoc Board of PDVSA, 2409 California
                 Street, N.W., Washington, D.C. 20008, pachecola@gmail.com,
                 pachecola@outlook.com; and

              i. José Ignacio Hernández G., Special Attorney General of Venezuela, 2409
                 California Street, N.W., Washington, D.C. 20008, at
                 jhernandez@us.embajadavenezuela.org.

       2. Petitioner must serve a copy of this Order along with the Petition;

       3. Delivery by the means described above will constitute service on and actual notice
          to Respondents; and

       4. Respondents shall have 30 days after the filing of proof of such service with the
          Clerk of this Court to respond to the Petition.

SO ORDERED.

Dated: January 13, 2020
       New York, New York
